A.B.
~ 3126 Shattuck Avenue
Berkeley, CA 94705

mit

sate 2 aM leg
Al 3, too

   

. NEOPOST FIRST-CLASS MAIL
12/19/2019 0
irs» 000.652
ah he ZIP 94705
sorerer §=©041L10425535
Clerk's Office

US Northern California District Court
450 Golden Gate Avenue Mail Box 36060
San Francisco, CA 94102

Cres bhp yyy pepH yall inigh a

ZOE LITDP LLTI DPI DPE

 
 
 
 

 

 

jo DQ ey Re.

 

 

= Z i
. seem ti maetaen cia Te ange
- . toe ee t i : a ( ’ : é
. i > 1 inc ep RTC SCOT LAD SAREE

 

4 =
sccpnetepndepitcht tetncenpennpsepiseniee,. . .

 

 
